                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:18-cr-00075-1
                                                   )
 CHRISTOPHER BECKHAM,                              )
                                                   )
        Defendant.                                 )


                                  MEMORANDUM OPINION

       Before the Court are Beckham’s Motion to Dismiss and Motion to Suppress (Doc. Nos. 52,

53). Beckham moves to dismiss the indictment because it is procedurally improper and does not

support federal jurisdiction under the Commerce Clause of the United States Constitution. He

moves to suppress statements made to federal investigators without legal counsel. The Government

opposes both motions. (Doc. Nos. 59, 60.) The parties have filed supporting exhibits, supplemental

briefing, and additional authority. (Doc. Nos. 52-1 to 52-4, 53-1, 53-2, 60-1, 64-1, 65-1, 65-2, 86,

86-1, 87, 87-1, 88, 91, 107, 107-1, 112, 123, 127, 130, 131.) For the following reasons, the motions

will be denied.

I.     The Indictment

       The Indictment alleges that, on October 24, 2017, Beckham willfully caused bodily injury

to A.A. by threatening him with a knife that traveled in interstate commerce. Beckham did so

because he believed that A.A. and his daughters A.H. and F.H. were Muslim and not of American

nationality. (Doc. No. 3 at 1.) Beckham said “Allahu Akbar” and “go back to your country” to the

girls, who were wearing hijabs. (Id.) He then threatened A.A. by swinging a knife and punching

at him. (Id.) He called all three family members “Iranis” and “ni---rs.” (Id.)
       The Indictment further alleges that during a March 12, 2018 interview with Federal Bureau

of Investigation (“FBI”) agents, without his state attorney (Doc. No. 86-1), Beckham made false

statements, including that he saw A.H. and F.H. trying to break into cars, he heard them yell

“Allahu Akbar,” and they hit him on the back of the head. (Doc. No. 3 at 2.)

       The grand jury charged Beckham with (1) assaulting A.A. with a dangerous weapon that

traveled in interstate commerce, in violation of the Matthew Shepard and James Byrd, Jr. Hate

Crimes Prevention Act (“HCPA”), 18 U.S.C. § 249(a)(2), and (2) knowingly and willfully making

materially false statements and representations to the FBI, in violation of 18 U.S.C. § 1001. (Doc.

No. 3 at 1-2.)

II.    Motion to Dismiss

       A.        Legal Standards

       “A party may raise by pretrial motion any defense, objection, or request that the court can

determine without a trial on the merits.” Fed. R. Crim. P. 12(b). Grounds for challenging “a defect

in [an] indictment or information” include “failure to state an offense.” Fed. R. Crim. P.

12(b)(3)(B). Generally, motions are capable of determination before trial if they raise questions of

law rather than fact. United States v. Jones, 542 F.2d 661, 665 (6th Cir. 1976). On a motion to

dismiss, “the [c]ourt must view the [i]ndictment’s factual allegations as true[.]” United States v.

Kettles, Crim. No. 3:16-00163-1, 2017 WL 2080181, at *2 (M.D. Tenn. May 15, 2017) (quoting

Costello v. United States, 350 U.S. 359, 363 (1956)); see also United States v. Landham, 251 F.3d

1072, 1080 (6th Cir. 2001). Rule 12 allows a court to make preliminary findings of fact necessary

to decide the questions of law presented by pre-trial motion only if those findings do not invade

the province of the ultimate finder of fact. Jones, 542 F.2d at 665.




                                                 2
         A plaintiff can challenge the constitutionality of a statute in two ways. “A facial challenge

to a law’s constitutionality is an effort to invalidate the law in each of its applications, to take the

law off the books completely.” Speet v. Schuette, 726 F.3d 867, 871 (6th Cir. 2013) (internal

quotation marks omitted). In contrast, an as-applied challenge “argues that a law is unconstitutional

as enforced against the [party] before the court.” Id. at 872. This is an attack that implicates a

court’s jurisdiction to apply a statute. United States v. Lechner, 806 F.3d 869, 876 (6th Cir. 2015);

United States v. Slone, 411 F.3d 643, 646 (6th Cir. 2005).

         B.      Analysis

         Beckham has moved to dismiss both counts of the indictment. The Court first considers

Beckham’s procedural ground for dismissal of the HCPA count, Gulf Oil Co. v. Bernard, 452 U.S.

89, 99 (1981) (holding that “prior to reaching any constitutional questions, federal courts must

consider non-constitutional grounds for decision”), then considers his as-applied Commerce

Clause challenge, 1 and then his arguments to dismiss the false statements count.

                 1.     Statutory Certification

          Section 249(b)(1) of the United States Code requires that:

                 No prosecution of any offense . . . may be undertaken by the United
                 States, except under the certification in writing of the Attorney
                 General, or a designee, that (A) the State does not have jurisdiction;
                 (B) the State has requested that the Federal Government assume
                 jurisdiction; (C) the verdict or sentence obtained pursuant to State
                 charges left demonstratively unvindicated the Federal interest in
                 eradicating bias-motivated violence; or (D) a prosecution by the
                 United States is in the public interest and necessary to secure
                 substantial justice.




1
    During briefing Beckham abandoned his facial constitutional challenge. (See Doc. No. 65 at 1.)
                                                   3
Beckham challenges the timeliness of the Government’s certification. He contends that the HCPA

count must be dismissed because the Government undertook his prosecution prior to securing the

required § 249(b)(1) certification. (See Doc. Nos. 52 at 6-8; 65 at 7.)

       The Government’s argument that the Court may not review any issue concerning an HCPA

certification is wrong. While the Sixth Circuit has not directly addressed review of an § 249(b)(1)

certification, numerous courts of appeal have held that certifications under an analogous statutory

requirement, 18 U.S.C. § 5032, may be reviewed for procedural defects including timeliness, as

argued here by Beckham. See United States v. Smith, 178 F.3d 22, 26 n.2 (1st Cir. 1999); United

States v. Jarrett, 133 F.3d 519, 537-39 (7th Cir. 1998); In re Sealed Case, 131 F.3d 208, 212-15

(D.C. Cir. 1997); United States v. Juvenile No. 1, 118 F.3d 298, 303-07 (5th Cir. 1997); Impounded

(Juvenile R.G.), 117 F.3d 730, 733-36 (3d Cir. 1997); United States v. I.D.P., 102 F.3d 507, 510-

13 (11th Cir. 1996); United States v. Doe, 49 F.3d 859 (2d Cir. 1995); United States v. Gonzalez-

Cervantes, 668 F.2d 1073 (9th Cir. 1981). These courts and the Sixth Circuit all agree that under

this analogous requirement certifications may not be reviewed for factual determinations or the

“federal interest” in prosecutorial decisions. See United States v. Doe, 226 F.3d 672, 678 (6th Cir.

2000). The Government’s argument misses this distinction. (Doc. No. 60 at 11-12.) In the three

cases cited by the Government, the defendants sought substantive, not procedural, review of

Department of Justice certifications. Furthermore, two district court cases cited by the Government

acknowledge the appropriateness of procedural review. See United States v. Maybee, No. 3:11-

CR-30006-002, 2013 WL 3930562, at *3 (W.D. Ark. July 30, 2013); United States v. Jenkins, 909

F. Supp. 2d 758, 775 (E.D. Ky. 2012). The Court has authority to review the Government’s

procedural compliance with § 249(b)(1).




                                                 4
       The parties disagree about whether the Government’s certification was timely. The Court

starts with the plain language of § 249(b)(1) that creates the Attorney General’s certification.

Deutsche Bank Nat’l Tr. Co. v. Tucker, 621 F.3d 460, 462-63 (6th Cir. 2010) (citing United States

v. Plavcak, 411 F.3d 655, 660 (6th Cir. 2005)). The dispositive words in § 249(b)(1) are “[n]o

prosecution of any offense . . . may be undertaken by the United States” unless it is first properly

certified by the Attorney General or his or her designee. If the statutory language is unambiguous,

“the judicial inquiry is at an end, and the plain meaning of the text must be enforced.” Id. at 661

(quotation omitted). The plain meaning of “undertake” is to “engage in,” “set about to do,” or

“perform.”    See     BLACK’S     LAW      DICTIONARY      (online    2d     ed.),   available       at

https://thelawdictionary.org/undertake/ (last accessed June 29, 2019).

       There can be no question that a prosecution is “commenced” only by means of a “formal

charge, preliminary hearing, indictment, information, or arraignment.” Rothgery v. Gillespie Cty.,

554 U.S. 191, 198 (2008); McNeil v. Wisconsin, 501 U.S. 171, 175 (1991); United States v.

Gouveia, 467 U.S. 180, 188 (1984); see also Turner v. United States, 885 F.3d 949, 951 (6th Cir.

2018) (en banc) (quoting Kirby v. Illinois, 406 U.S. 682, 688-89 (1972) (plurality opinion)). “This

is not ‘mere formalism,’ but a recognition of the point at which ‘the government has committed

itself to prosecute,’ ‘the adverse positions of government and defendant have solidified,’ and . . .

the accused ‘finds himself faced with the prosecutorial forces of organized society[.]’” Rothgery,

554 U.S. at 198 (quoting Kirby, 406 U.S. at 689). Identifying precisely when the Government

begins a criminal prosecution has been particularly important to the Supreme Court because it is

critical to the Sixth Amendment right to assistance of counsel in “all criminal prosecutions.” Id.

       As a matter of simple logic, the Government can only “engage in” or “perform” a

prosecution that has, according to the Supreme Court, “commenced.” Applying the plain meaning



                                                 5
of § 249(b)(1) here, the Government “undertook” Beckham’s prosecution no earlier than when the

Indictment was filed on April 4, 2018. The Acting Assistant Attorney General executed the §

249(b)(1) certification on March 27, 2018. (Doc. No. 65-1 at 2.) The certification was timely. That

the Government presented an alleged eyewitness to the federal grand jury on February 22, 2018

(see Doc. No. 65-1 at 2) did not start the prosecution against Beckham because there was nothing

that Beckham had to defend; only the Indictment issued by the grand jury told Beckham that his

liberty was at issue. See, e.g., Rothgery, 554 U.S. at 206 (rejecting use of a prosecutor’s

preliminary involvement in a criminal case as a substitute measure for identifying the beginning

of a prosecution). The Government’s “target letter,” sent to Beckham on March 28, 2019, one day

after the certification was executed, supports the Court’s conclusion. (Doc. No. 87-1.) In the letter,

the Government informed Beckham that he needed to respond by April 2, 2018 or the Government

would “begin the process of seeking criminal charges against [him.]” (Id. at 2.) This further

highlights that after the certification date, but before the filing of the Indictment, the Government

had not formally commenced Beckham’s HCPA prosecution.

       This is not a sufficient ground for dismissal of the HCPA count.

               2.      As-Applied Commerce Clause Challenge

       “Congress possesses only the powers that are ‘delegated’ to it by the text of the

Constitution.” Lechner, 806 F.3d at 876; see also U.S. Const. amend. X.; James Madison, THE

FEDERALIST NO. 45, pp. 292-293 (C. Rossiter ed. 1961) (“The powers delegated by the proposed

Constitution to the federal government are few and defined.”). The Commerce Clause contains

one of these delegated powers. See U.S. Const. art. I, § 8, cl. 3 (“Congress shall have the power .

. . to regulate Commerce with foreign Nations, and among the several States, and with the Indian




                                                  6
Tribes.”). But the authority of Congress under the Commerce Clause is “subject to outer limits.”

Unites States v. Lopez, 541 U.S. 556-57 (1995).

       Under modern Commerce Clause jurisprudence, Congress is limited to regulating three

broad categories of interstate activity: (1) “the use of the channels of interstate commerce,” (2)

“the instrumentalities of interstate commerce, or persons or things in interstate commerce,” and

(3) “activities that substantially affect interstate commerce.” Id. at 558-59. The Supreme Court

applied this framework in United States v. Morrison, when it reviewed a statute regulating conduct

substantially similar to that of the HCPA. 529 U.S. 598, 609 (2000). In Morrison, the court took

up a challenge to certain provisions of the Violence Against Women Act, 42 U.S.C. § 13981

(“VAWA”), providing that “a person . . . who commits a crime of violence motivated by gender .

. . shall be liable to the party injured.” Id. The court held that, “given [the VAWA]’s focus was on

gender motivated violence wherever it occurs (rather than violence directed at the instrumentalities

of interstate commerce, interstate markets, or things or persons in interstate commerce),” the

VAWA was properly analyzed under the third category of activities that substantially affect

interstate commerce. Morrison, 529 U.S. at 609.

       Section 249(a)(2) of the HCPA prohibits “caus[ing] bodily injury to any person or, through

the use of fire, a firearm, a dangerous weapon, or an explosive or incendiary device, [or]

attempt[ing] to cause bodily injury to any person, because of the actual or perceived religion,

national origin, gender, sexual orientation, gender identity, or disability of any person.” Like the

VAWA, the HCPA is a law regulating bias-motivated violence rather than the channels (category

one) or instrumentalities (category two) of interstate commerce. The HCPA, therefore, “like the

VAWA in Morrison, falls under the [t]hird [c]ategory” of the Commerce Clause analysis. Jenkins,

909 F. Supp. 2d at 767. For the HCPA to be a valid exercise of Congressional power, it must



                                                 7
regulate an activity that substantially affects interstate commerce. Factors courts consider in

making this determination include the economic nature of the prohibited activity; Congressional

findings as to the effects of the prohibited activity on commerce; whether the statute contains a

jurisdictional element; and whether the link between the prohibited activity and the effect on

interstate commerce is too attenuated. Lopez, 514 U.S. at 561-62; Morrison, 529 U.S. at 611-12.

           Bias-motivated violence is not “economic in nature” or “part of a larger regulatory scheme

of economic activity” because it does not have a “commercial origin and consequence.” Jenkins,

909 F. Supp. 2d at 768 (quoting Morrison, 529 U.S. at 611 (finding gender-related violence is not

inherently economic in nature)). Congress, however, made explicit findings regarding the effect

of bias-motivated violence on interstate commerce when it enacted the HCPA. Indeed, it is clear

that “Congress paid close attention to the scope of its authority under the Commerce Clause when

it enacted the [HCPA.]” United States v. Hill, --- F.3d ---, 2019 WL 2454848, at *3-4 (4th Cir.

June 13, 2019) (citation omitted). As the Court of Appeals for the Fourth Circuit recently explained

in Hill:

                  The [HCPA’s] substantive provisions are preceded by
                  [C]ongressional findings regarding the prevalence and impact of
                  violent hate crimes throughout the country, as well as Congress’s
                  intent to assist state and local efforts to combat such violence. Id. §
                  4702. Distinguishing hate crimes from other violent crimes – over
                  which, Congress emphasized, States continue to retain exclusive
                  prosecutorial authority – Congress concluded that violent hate
                  crimes “substantially affect[ ] interstate commerce in many ways.”
                  Id. § 4702(6). Among these effects, Congress explained that:

                         (A) The movement of members of targeted groups is
                         impeded, and members of such groups are forced to move
                         across State lines to escape the incidence or risk of such
                         violence.
                         (B) Members of targeted groups are prevented from
                         purchasing goods and services, obtaining or sustaining
                         employment, or participating in other commercial activity.
                         (C) Perpetrators cross State lines to commit such violence.

                                                    8
                      (D) Channels, facilities, and instrumentalities of interstate
                      commerce are used to facilitate the commission of such
                      violence.
                      (E) Such violence is committed using articles that have
                      traveled in interstate commerce.
               Id. Without question, the [HCPA] reflects Congress’s carefully
               considered judgment that the scope of the statute complies with
               Congress’s authority under the Commerce Clause, as that authority
               has been understood by the Supreme Court.

Hill, 2019 WL 2454848, at *4-5 (emphasis added). Thus, while bias-motivated violence is non-

economic in nature, in the HCPA Congress was focused on the substantial underlying effects of

violent hate crimes on interstate commerce. 2

       Critically, the HCPA contains an express jurisdictional element. “Incorporating a

jurisdictional element into [an] offense has traditionally saved statutes from Commerce Clause

challenges.” United States v. Mullet, 868 F. Supp. 2d 618, 622-23 (N.D. Ohio 2012), reversed and

remanded on other grounds sub nom., United States v. Miller, 767 F.3d 585, 589 (6th Cir. 2014).

Indeed, the Sixth Circuit “regard[s] the presence of [ ] a jurisdictional element as the touchstone

of valid congressional use of its Commerce Clause powers to regulate non-commercial activity.”

United States v. Coleman, 675 F.3d 615, 620 (6th Cir. 2012). As the Fourth Circuit recently

observed in Hill, no “federal criminal statute including an interstate commerce jurisdictional

element has been held to exceed Congress’s authority under the Commerce Clause.” Hill, 2019

WL 2454848, at *11.

       A jurisdictional element, or “hook,” fulfills its purpose because it expressly limits a law to

the kind of activity that Congress is empowered to regulate. Jenkins, 909 F. Supp. 2d at 770. For



2
  Beckham notes that the dissenting judge in Hill criticized the Congressional findings concerning
the HCPA as “nearly identical” to the findings rejected by the Supreme Court in Morrison. (Doc.
No. 131 at 3 (citing Hill, 2019 WL 2454848, at *26 (Agee, J., dissenting)). One out-of-circuit,
dissenting voice, however thoughtful, obviously does not dictate any particular outcome in a Sixth
Circuit district court.
                                                 9
example, the presence of jurisdictional hooks enabled the Sixth Circuit to uphold certain criminal

provisions of the VAWA even after the Supreme Court in Morrison struck down the VAWA’s

civil remedies provision that did not have a similar jurisdictional hook. See Coleman, 675 F.3d at

620 (citing United States v. Al-Zubaidy, 283 F.3d 804, 811 (6th Cir. 2002) and United States v.

Page, 167 F.3d 325, 325 (6th Cir. 1999) (en banc)). An express jurisdictional hook was also relied

upon by the Sixth Circuit and other courts of appeal in concluding that the federal Sex Offender

Registration and Notification Act is within Congress’ Commerce Clause power “although not

directed at economic activity.” Coleman, 675 F.3d at 621. Similarly, the Sixth Circuit has relied

on an express jurisdictional hook to sustain other criminal statutory schemes against Commerce

Clause challenges. See, e.g., United States v. Napier, 233 F.3d 394, 401 (6th Cir. 2000) (sustaining

federal statute prohibiting possession of firearms or ammunition by a person subject to a domestic

violence order); United States v. Chesney, 86 F.3d 564, 570 (6th Cir. 1996) (finding that the

presence of a jurisdictional element defeated defendant’s challenge to a felon-in-possession of

firearm statute); see also United States v. Folen, 84 F.3d 1103, 1104 (8th Cir. 1996) (holding

express jurisdictional element was sufficient to ensure constitutionality of federal law prohibiting

felons from possessing explosives that have travelled in interstate commerce)

       In this case, Beckham is charged with:

               (B) Circumstances described.—For purposes of subparagraph (A),
               the circumstances described in this subparagraph are that—
                       ...

                       (iii) in connection with the conduct described in
                       subparagraph (A), the defendant employs a firearm,
                       dangerous weapon, explosive or incendiary device, or other
                       weapon that has traveled in interstate or foreign commerce
                       ...




                                                10
18 U.S.C. § 249(a)(2)(B)(iii). He does not challenge that the knife he is alleged to have used

qualifies as a “dangerous weapon.” Indeed, he could not seriously do so because courts have

generally described knives as inherently dangerous weapons. See, e.g., United States v. Gardner,

No. 97-1974, 1998 WL 786901, at *2 (6th Cir. Oct. 26, 1998) (citing use of a knife when affirming

use of sentencing enhancement for possession of a “dangerous weapon” in the course of a robbery);

United States v. Hedrick, 207 F. Supp. 2d 710, 714 (S.D. Ohio 2002) (noting that “a number of

courts have held that the phrase ‘dangerous weapon’ may include objects other than guns and

knives, both of which clearly constitute dangerous weapons,” and observing that “a common sense

definition of ‘dangerous weapon’ would include a knife with a three-inch blade”). The knife

alleged in the Indictment satisfies the requirement of the jurisdictional hook that Beckham used a

“dangerous weapon.”

       The jurisdictional hook also requires that the dangerous weapon traveled in interstate

commerce. The Indictment generally alleges that this occurred but offers no details. In defending

the motion, the Government has proffered a memorandum completed by FBI Special Agent J.

Brandon Bushkell memorializing a November 15, 2017, interview of Jim McNair, an executive

with KAI USA, regarding the knife. (Doc. No. 52-3.) In that interview, McNair said that the knife

was allegedly manufactured in China to a U.S. company’s design specifications; shipped from

China to a U.S. company in Oregon; and subsequently shipped for sale in another U.S. state. (Id.)

Whether or not the knife actually moved in interstate commerce is an ultimate issue for the jury to

decide. See United States v. Mason, 993 F.Supp.2d 1308, 1317 (D. Oregon 2014) (denying as-

applied HCPA challenge in part because questions regarding the alleged weapon required factual

determinations by a jury). However, these allegations are sufficient, if established beyond a




                                                11
reasonable doubt, to satisfy the “traveled in interstate commerce” requirement in the HCPA’s

jurisdictional hook.

       Indeed, the allegations of Beckham’s knife moving in interstate commerce arguably exceed

those in the analogous case of United States v. Mullet. In that case, the indictment alleged that the

defendants used scissors and hair clippers that had merely traveled into Ohio to carry out a hate

crime, also invoking the jurisdictional hook of § 249(a)(2)(B)(iii). Mullet, 868 F. Supp. 2d at 623.

In denying a similar as-applied challenge, the district court explained that the HCPA “requires the

Government to allege and prove beyond a reasonable doubt a jurisdictional nexus, establishing an

explicit connection between the prohibited conduct and interstate commerce” and “expressly

criminalizes conduct in which the defendant used a weapon that traveled in interstate commerce

or an instrumentality of interstate commerce.” Id. The court concluded that “under well-established

case law, the [HCPA] is constitutional . . . as applied here.” See also Mason, 993 F. Supp. 2d at

1317 & n.5 (rejecting as-applied challenge to HCPA charge in part because the Government

alleged that the defendant used a “serpentine belt tool” manufactured in China and used in both

Washington and Oregon and noting that “[i]f the Government can prove that the weapon [the

defendant] allegedly used traveled in interstate or foreign commerce, the jurisdictional element

will be satisfied”); United States v. Roof, 252 F. Supp. 3d 469, 473 (D.S.C. 2017) (describing

Mason as “rejecting a pretrial as-applied challenge to a § 249 claim because the Government

alleged that the weapon used in the attack traveled in interstate commerce”).

       Here, the HCPA’s jurisdictional hook may be satisfied at trial because the Government has

alleged that that Beckham used a dangerous weapon that moved in interstate commerce. The

jurisdictional hook serves to limit the HCPA’s reach to crimes that affect interstate commerce.

Had Beckham’s knife allegedly been manufactured and used on a purely intrastate level, the



                                                 12
jurisdictional hook would perhaps not work to the Government’s benefit. But Beckham is alleged

to have attacked a man with a knife that was manufactured abroad and traveled in interstate

commerce on at least two discrete occasions. Moreover, Congress has made clear that it considers

hate crimes like the ones of which Beckham stands accused to have a substantial affect on interstate

commerce, even if that affect may appear relatively minimal in an isolated case. Because the

presumption of constitutionality is due more than “mere polite gesture[s]” from the Court, United

States v. Five Gambling Devices, 346 U.S. 441, 449 (1953), those Congressional findings may not

lightly be cast aside. On a motion to dismiss, Beckham has not made the required plain showing

that the HCPA as-applied exceeds Congress’ Commerce Clause power. 3 It will now be up to a jury

to decide whether the Government is able to prove beyond a reasonable doubt that Beckham’s

used a knife that has moved in interstate commerce.

       The HCPA count will not be dismissed.

       Beckham’s argument regarding Count Two, in which he is accused of making materially

false statements to the FBI, is dependent on Beckham’s prior argument that the HCPA charge was

not “within the jurisdiction” of the Government. (Doc. No. 52 at 6.) Because the HCPA count will

not be dismissed, his challenge to Count Two is moot. The Court notes, however, that this

argument has also clearly been foreclosed by the Supreme Court. The Supreme Court has explicitly

held that § 1001 may be used to prosecute individuals who lie to the FBI during a criminal

investigation. United States v. Rodgers, 466 U.S. 475, 477 (1984). Further, in Bryson v. United




3
  The Government makes a very lengthy secondary argument throughout its briefing that the
indictment may independently be sustained under Scarborough v. United States, 431 U.S. 563
(1977). Due to the Court’s ruling under the Commerce Clause, it need not delve into this basis
other than noting skepticism. Scarborough “was decided as a matter of statutory construction.”
Chesney, 86 F.3d at 571; see also Patton, 451 F.3d at 634 (“Scarborough decided only a question
of statutory interpretation about a previous version of the felon-in-possession statute.”).
                                                13
States, the Supreme Court made clear that “a claim of unconstitutionality will not be heard to

excuse a voluntary, deliberate and calculated course of fraud and deceit” under § 1001, and

concluded that “none of the elements of proof necessary for [ ] conviction under § 1001” depends

on the validity of the underlying statute providing federal jurisdiction. 396 U.S. 64, 68-70 (1969).

Applying this precedent, a sister court rejected a challenge to a § 1001 false statements charge that

was premised upon the Government’s underlying investigation of an HCPA charge that a

defendant alleged to be unconstitutional. See United States v. Mullet, Case No. 5:11-CR-594, 2015

WL 11711826, at *3 (N.D. Ohio Feb. 26, 2015). As in Mullet, here there was a federal statutory

basis – the HCPA – for the inquiries of the FBI. Any subsequent constitutional challenge does not

impact whether Beckham may be held criminally liable for making false statements to the FBI.

Likewise, false statements cannot be justified based upon Beckham’s a claim of lack of procedural

compliance with the certification requirement of §249(b)(1), because a false statements charge

does not require any particular outcome of the underlying investigation. See, e.g., United States v.

Massey, 550 F.2d 300, 305 (5th Cir. 1977). Accordingly, the Court will not dismiss Count Two.

       The motion to dismiss will be denied in its entirety.

III.   Motion to Suppress

       Beckham moves to suppress statements that he made to FBI Special Agents Cromwell and

Bushkell on March 12, 2018, before he was indicted by the federal grand jury. He contends that

his Sixth Amendment right to counsel was violated because the agents interviewed him without

the state attorney who represented him on state assault charges arising from the same incident. The

FBI Special Agents were aware that Beckham was represented by counsel on that charge. (Doc.

No. 65-1.) The Government argues that Beckham’s Sixth Amendment rights were not implicated

during the interview.



                                                 14
       As discussed above, the Sixth Amendment right of the accused to counsel does not attach

“until a prosecution is commenced.” Rothgery, 554 U.S. at 198; Turner, 885 F.3d at 951. The right

to counsel is “offense specific.” Texas v. Cobb, 532 U.S. 162, 173 (2001). It “cannot be invoked

once for all future prosecutions,” McNeil v. Wisconsin, 501 U.S. 171, 175 (1991), or once for all

“factually related offenses,” Cobb, 532 U.S. at 168-69. For the Sixth Amendment right to counsel

to attach to uncharged crimes, the federal and state sovereigns must have been seeking to prosecute

Beckham for the “same offense.” Turner, 885 F.3d at 954; see also United States v. Dudeck, 657

F.3d 424, 427 (6th Cir. 2011) (“[A] single transaction can give rise to distinct offenses under

separate statutes[.]”). In determining what constitutes the “same offense,” the Supreme Court

applies the test in Blockburger v. United States, 284 U.S. 299 (1932). 4 Turner, 885 F.3d at 954;

Cobb, 532 U.S. at 173. “The applicable rule is that, where the same act or transaction constitutes

a violation of two distinct statutory provisions, the test to be applied to determine whether there

are two offenses or only one, is whether each provision requires proof of a fact which the other

does not.” Turner, 885 F.3d at 954 (citing Blockburger, 284 U.S. at 304); see also United States v.

Swafford, 512 F.3d 833, 844 (6th Cir. 2008).

       Beckham was charged with aggravated assault under Tennessee law that provides a person

commits assault who:




4
  Blockburger concerned the Fifth Amendment’s Double Jeopardy Clause, but the Supreme Court
has applied it to Sixth Amendment jurisprudence. See Cobb, 532 U.S. at 173 (“We see no
constitutional difference between the meaning of the term “offense” in the contexts of double
jeopardy and of the right to counsel. Accordingly, we hold that when the Sixth Amendment right
to counsel attaches, it does encompass offenses that, even if not formally charged, would be
considered the same offense under the Blockburger test.”); Turner, 885 F.3d at 954.

                                                15
                               (1)     Intentionally, knowingly or recklessly causes
                                       bodily injury to another;
                               (2)     Intentionally or knowingly causes another to
                                       reasonably fear imminent bodily injury; or
                               (3)     Intentionally or knowingly causes physical
                                       contact with another and a reasonable person
                                       would regard the contact as extremely
                                       offensive or provocative.

Tenn. Code Ann. § 39-13-101. Further, aggravated assault occurs when a person:

                       (A)     Intentionally or knowingly commits an assault as
                               defined in § 39-13-101, and the assault:
                               (i)     Results in serious bodily injury to another;
                               (ii)    Results in the death of another;
                               (iii) Involved the use or display of a deadly
                                       weapon; or
                               (iv)    Involved strangulation or attempted
                                       strangulation.

Tenn. Code Ann. 39-13-102(a)(1). The HCPA, on the other hand, prohibits “caus[ing] bodily

injury to any person or, through the use of fire, a firearm, a dangerous weapon, or an explosive or

incendiary device, [or] attempt[ing] to cause bodily injury to any person, because of the actual or

perceived religion, national origin, gender, sexual orientation, gender identity, or disability of any

person.” 18 U.S.C. § 249(a)(2).

       Under Blockburger, comparing the basic elements required for a conviction demonstrates

that the aggravated assault charge and the HCPA charge are not the “same offense.” This is

apparent when the element of “bodily injury” is examined. To be convicted, the assault statute

requires proof of “fear of bodily injury.” The HCPA requires the Government to prove actual

bodily injury or attempting to cause bodily injury. Further, the HCPA contains two additional

statutory elements not present in Tennessee’s assault statutes. Section 249(a)(2)(B)(iii) requires

the Government to prove that Beckham’s knife traveled in interstate commerce. And, under §

249(a)(2), the Government must prove that Beckham committed the assault “because of” the



                                                 16
victim’s actual or perceived religion or national origin. See Miller, 787 F.3d at 591-93 (6th Cir.

2014) (holding that the “because of” element of a prosecution under the HCPA requires the

government to prove but-for causation) (citing Burrage v. United States, 571 U.S. 204, 209-214

(2014)). Because the HCPA charge and Tennessee aggravated assault charge are not the “same

offense” under Blockburger, Beckham’s Sixth Amendment right to counsel was not implicated

during the FBI interview. 5 See, e.g., Jenkins, 909 F.Supp.2d at 779 (holding that separate

kidnapping and HCPA charges did not violate the Double Jeopardy Clause because, pursuant to

Blockburger, the HCPA required proof of other elements).

       Beckham skirts around this conclusion and, relying on United States v. Mills, 412 F.3d 325

(2d Cir. 2005), argues that the Tennessee aggravated assault charge and HCPA charge should be

considered the “same offense” because the HCPA charge “encompasses” the elements of the state

aggravated assault charge. This argument fails. First, it is wrong. The Tennessee assault statute is

much broader than the HCPA. As explained above, the motive or intent is irrelevant under the

assault statute, while the HCPA is quite focused on a specific intent. Second, in 2018, the Sixth

Circuit, sitting en banc in United States v. Turner, disavowed Mills. Turner, 885 F.3d at 994-95.

The Court of Appeals explained that Mills represented the “minority view” that “when a criminal

defendant’s conduct violates both state and federal law, the defendant nevertheless commits only

one offense when the state and federal offenses contain the same essential elements.” Id. at 955.

The Sixth Circuit rejected that approach and instead endorsed “the majority view . . . that when a

criminal defendant’s conduct violates both state and federal law, that defendant commits two

separate offenses, even when the state and federal offenses contain the same essential elements.”



5
 The same conclusion holds for any misdemeanor assault charges based on Tennessee Code
Annotated § 39-13-101.

                                                17
Id. at 954 (citing United States v. Holness, 706 F.3d 579, 590-91 (4th Cir. 2013); United States v.

Burgest, 519 F.3d 1307, 1310 (11th Cir. 2008); United States v. Coker, 433 F.3d 39, 43-45 (1st

Cir. 2005); United States v. Avants, 278 F.3d 510, 517 (5th Cir. 2002)). It concluded that this result

“more closely follows Supreme Court precedent” because “[u]sing the dual-sovereignty doctrine

to determine the meaning of the term ‘offense’ in the double-jeopardy context but not in the Sixth

Amendment right-to-counsel context would create a constitutional difference where the Supreme

Court saw none.” Id. at 955.

       Turner draws strong support from controlling Supreme Court authority. That court has long

held that two offenses are not the same for double jeopardy purposes if prosecuted by different

sovereigns. See Heath v. Alabama, 474 U.S. 82, 92 (1985). And it has made clear that double

jeopardy precedent is applicable to Sixth Amendment jurisprudence. Cobb, 532 U.S. at 173. Most

importantly, in June of 2019, the Supreme Court affirmed the vitality of the dual-sovereignty

doctrine in Gamble v. United States, thereby continuing to permit different sovereigns to pursue

violations of their respective laws for the same conduct. Gamble v. United States, 139 S. Ct. 1960,

1964 (2019). In Gamble, state and federal charges for being a felon in possession of a firearm were

examined. Id. The Supreme Court reaffirmed that “a crime under one sovereign’s laws is not ‘the

same offence’ as a crime under the laws of another sovereign.” Id. It clarified that, under the dual-

sovereignty doctrine, “a [s]tate may prosecute a defendant under state law even if the [f]ederal

[g]overnment has prosecuted him for the same conduct under a federal statute. Or the reverse may

happen, as it did here.” Id. Thus, in Gamble, due to the involvement of separate sovereigns, double

jeopardy was not implicated even though the two offenses would have constituted the same offense

under the Blockburger test. Beckham’s wager that the Supreme Court would overrule the separate




                                                 18
sovereign doctrine, adopt the Mills position, and undercut Turner, simply did not materialize in

Gamble.

       The other reasons Beckham offers for the Court to avoid Turner are all unpersuasive. First,

the discussion in Turner is not mere dicta as Beckham suggests, but comprises an entire section of

the court’s opinion. See id. at 954-55. Second, it does not matter that the primary issue before the

court in Turner concerned when the right to counsel attached for plea negotiations, because the

Court of Appeals clearly indicated the key “same offense” question was also before it. See id. at

954 (“Turner also argues that even if the Sixth Amendment right to counsel does not ordinarily

attach to preindictment plea negotiations, an indictment in a state prosecution triggers a criminal

defendant’s Sixth Amendment right to counsel for the purposes of forthcoming federal charges

based on the same underlying conduct. . . . We address Turner’s argument on the merits.”) Third,

Beckham argues that Turner may be downplayed because this case involves a “sham prosecution”

between the state and federal sovereigns. However, he offers absolutely no corroboration for that

naked allegation. The record reflects that the Government sought Beckham’s HCPA indictment

well after he was arrested by Tennessee. (Doc. Nos. 64-1, 87-1.) Finally, Beckham argues that

Turner is inconsistent with the rejection of “silver-platter” evidentiary practices in Elkins v. United

States, 364 U.S. 206 (1960). Not so. Elkins held that evidence obtained as the result of an

unreasonable search and seizure by state officers, without involvement of federal officers, could

not be introduced in evidence against a defendant over his timely objection in a federal criminal

trial. Id. at 208. On March 12, 2018, FBI agents, not state officers, interviewed Beckham, and they

were not collecting evidence for the use of another sovereign. Further, Tennessee entered a nolle

prosequi resolution for its charges against Beckham.




                                                  19
          In sum, Beckham’s motion fails under Blockburger because the HCPA and Tennessee

aggravated assault charges are not the “same offense.” Even if there were no daylight between the

state assault and federal HCPA offenses, and the HCPA charge “encompassed” the aggravated

assault charge as Beckham suggests, the Government would have been acting permissibly as a

separate sovereign under Turner and Gamble. Beckham’s Sixth Amendment rights concerning the

HCPA charge were not implicated when he was interviewed by the FBI agents. 6

          The motion to suppress will be denied.

IV.       Conclusion

          For the foregoing reasons, Beckham’s motion to dismiss and motion to suppress will be

denied.

          An appropriate order will enter.




                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




6
 Because his right to counsel was never implicated, the Court need not consider whether Beckham
waived it when he spoke with the FBI agents.
                                                   20
